Citation Nr: 0202713	
Decision Date: 03/22/02    Archive Date: 04/04/02	

DOCKET NO.  91-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia




THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability, 
claimed to have due to the administration of a myelogram by 
VA in August 1979.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1959 to May 
1963.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from March and October 1990 decisions by 
the RO in Chicago, Illinois.  

In February 1982, the Board remanded the case by letter to 
the RO without further appellate consideration in light of a 
stay in all such claims, pending possible appeal in the case 
of Gardner v. Derwinski.  

The case was then remanded by the Board for additional 
development of the record in October 1996.  



FINDINGS OF FACT

1.  The veteran is not shown to have suffered any additional 
disability in the form of low back manifestations of 
"sciatica" as the result of medical treatment (including the 
administration of a myelogram) or other medical care rendered 
by VA in August 1979.  

2.  The veteran is not shown to have suffered any additional 
disability in the form of gastrointestinal manifestations or 
due to an adverse reaction to dye as a result of medical 
treatment (including the administration of a myelogram) or 
other medical care by VA in August 1979.  



CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability in the form of a 
low back manifestations of "sciatica" or an adverse reaction 
to dye are not warranted.  38 U.S.C.A. §§ 1151, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background

A private record of hospitalization dated in April 1977 
showed that the veteran was hospitalized following a motor 
vehicle accident.  Reportedly, on the day of admission, the 
veteran was the driver of a truck that became involved in a 
vehicular accident.  The veteran was brought to the hospital 
by ambulance, wearing a cervical collar and complaining of 
cervical pain.  Additional complaints included those of right 
flank pain.  

During the course of hospitalization, warm packs and physical 
therapy were initiated, and the veteran's symptoms improved.  
On the third day of hospitalization, the veteran was 
discharged to be followed up as necessary.  The pertinent 
diagnoses were those of multiple contusions, cervical 
musculoligamentous strain and contusion of the right flank.  

During the course of VA outpatient treatment in April 1978, 
the veteran gave a history of having had back and neck pain 
since the time of "trauma" in April 1977.  The clinical 
assessment was that of "history of spinal injury."  

During the period from August 13 to August 29, 1979, the 
veteran was hospitalized at a VA medical facility for various 
complaints related to the automobile accident in April of 
1977.  Reportedly, at the time of that accident, the veteran 
was thrown from his car and suffered a short loss of 
consciousness, as well as headaches, and pain in his 
shoulders and neck.  At the time of admission, the veteran 
noted allergies to, among other things, "IVP dye."  The 
radiographic studies of the veteran's lumbosacral spine 
performed on August 14, 1979 showed his intervertebral disc 
spaces to be well preserved, with no evidence of any bone or 
joint abnormality.  

On August 22, 1979, at the VA medical facility, the veteran 
underwent a total myelogram, which was well tolerated, with 
no complications.  That evening, the veteran was noted to 
have developed a severe headache, for which he was prescribed 
medication.  The following day, the veteran voiced no 
particular complaints.  Reportedly, his headache had improved 
with conservative treatment.  

On August 24th, the following day, the veteran reported that 
he was "doing better" following his myelogram.  On 
August 28th, the day prior to the veteran's discharge, he was 
described as having been afebrile and "stable."  Once again, 
the veteran's pain was noted to have improved with 
conservative management.  The diagnosis was that of cervical 
spondylosis.  

On September 10, 1979, the veteran was seen at a VA 
outpatient clinic with a complaint of having "shooting 
radiculopathy" down the posterior aspect of his left leg to a 
point just below the knee.  Noted at the time was that the 
veteran had recently been discharged from the neurosurgery 
service.  On physical examination, pinprick was intact in the 
veteran's legs.  The clinical assessment was that of 
"radiculopathy."  

On September 11, 1979, the veteran was hospitalized at a VA 
medical facility for complaints of having pain in his left 
leg.  Noted at the time of admission was that the veteran had 
recently been "worked up" and that radiographic studies of 
his lumbosacral spine, as well as the results of a myelogram, 
had been within normal limits.  

Reportedly, an evaluation of his cervical spine had shown 
evidence of cervical spondylosis.  The following day, it was 
determined that the veteran showed no evidence of focal motor 
or sensory deficit.  Accordingly, plans were made for his 
discharge.  The diagnosis was that of cervical spondylosis.  

During the course of VA outpatient treatment in October 1979, 
the veteran voiced complaints of having low back and neck 
pain.  According to the veteran, his low back pain was worse 
at present.  Reportedly, a recent myelogram had been 
unremarkable.  Treatment was with medication.  

At the time of subsequent VA outpatient treatment in November 
1979, the veteran gave a history of having had a motor 
vehicle accident in 1977.  According to the veteran, since 
the time of that accident, he had experienced back pain that 
was now getting worse. When questioned, the veteran stated 
that, two months earlier, he had undergone a myelogram, as 
well as electromyography and a lumbosacral spine series, all 
of which had been negative.  Noted at the time of evaluation 
was that the veteran exhibited an "essentially normal" 
physical examination.  

On VA orthopedic examination in September 1980, the veteran 
made no mention of low back problems or lower extremity pain.  

During a period in January and February 1981, the veteran was 
hospitalized at a private medical facility.  At the time of 
admission, the veteran voiced complaints of having neck and 
right shoulder pain that was "always present" and was 
aggravated by tension, stress and lower back pain that was 
somewhat "less bothersome," but which radiated to his left 
buttock.  

The veteran stated that, in April 1977, he had been injured 
in a truck-highway accident when he was thrown through the 
windshield, and suffered injuries to his head and right 
shoulder.  According to the veteran, his lower back pain 
started with that accident, but was "not too bad" until after 
a recent myelogram.  Since that time, the veteran had 
reportedly experienced more considerable back pain, though 
"not as bad" as his neck and shoulder pain.  The pertinent 
diagnosis was that of lumbar pain syndrome with subjective 
lumbar pain radiating to the left buttock.

During the course of VA outpatient treatment in February 
1982, the veteran gave a history of a truck accident in April 
1977, following which he experienced chronic low back and 
neck pain.  Reportedly, at the time of the accident, the 
veteran had landed on his right posterior shoulder.  Since 
that time, the veteran had not worked due to "severe pains" 
in his neck, shoulders and back.  The clinical assessment was 
that of chronic, traumatic neck and low back pain.  

At the time of a private medical examination in March 1982, 
the veteran gave a history of having had an April 1977 motor 
vehicle accident when he sustained injuries to his head, 
neck, right shoulder and lower back.  Noted at the time of 
examination was that the veteran exhibited some flattening of 
lumbar lordosis, with a slight weakness of heel-toe stance, 
bilaterally.  Lumbosacral flexion was to 12 inches from the 
floor.  His straight leg raising was negative bilaterally in 
the sitting position, and to 80 degrees bilaterally in the 
supine position.  Radiographic studies taken during the 
course of the veteran's examination showed evidence of 
retained myelogram dye in the veteran's lumbar spine.  The 
pertinent diagnosis was that of chronic lumbosacral strain.  

At the time of a period of private hospitalization in May and 
June 1982, the veteran gave a history of having had a 
previous myelogram that caused him to experience 
"excruciating low back pain with radiation into both lower 
extremities."  While according to the veteran, he had 
experienced no relief from this pain, it had "slowly become 
quiescent."  

On VA outpatient neurosurgical evaluation in July 1982, the 
veteran gave a history of having had a truck accident in 
April 1977, following which he experienced chronic neck pain.  
Reportedly, the veteran had been "worked up" extensively in 
the past and, in August of 1979, had undergone a total 
myelogram that was negative for radicular compression or 
myelocompression.  

The radiographic studies of the veteran's lumbosacral spine 
conducted by VA in January 1983 were noted to have been 
within normal limits.  

The VA radiographic studies of the veteran's lumbar spine 
conducted in May 1986 were consistent with a mild 
dextroscoliosis indicating muscular spasm with the remainder 
of the study within normal limits.  

The private magnetic resonance imaging of the veteran's 
lumbar spine conducted in September 1987 was consistent with 
reduced signal intensity in the area of the 5th lumbar 
vertebra and 1st sacral segment, indicative of dehydration 
and degeneration of the disc.  There was no evidence of a 
herniated nucleus pulposus or a protruding disc.  With the 
exception of degenerative changes at the level of the L5-S1 
disc, the vertebral bodies and disc interspaces showed a 
normal appearance.  The clinical assessment was that of 
desiccation of the L5-S1 disc; and very early bulging of the 
L4-5 annulus fibrosus, with no evidence of a herniated 
nucleus pulposus.  

On VA orthopedic examination in December 1988, the veteran 
gave a history of having had a neck and lower back injury 
after being thrown through the window of his truck in an 
accident in 1977.  The veteran complained of having weakness 
in his legs, but with no leg pain.  Additionally noted were 
complaints of stress incontinence of the bladder and bowel.  

On physical examination, the veteran presented with bizarre 
behavior, characterized by zombie-like ambulation, as well as 
intentional, ratchet-like movements of his neck, shoulders 
and back.  At the time of the evaluation, there were "whole 
body responses" to leg elevations and palpation of the 
veteran's back, though with no spasm.  The veteran showed no 
weakness in any of his extremities, and there was no pain on 
compression of the sciatic nerve in either leg.  The 
radiographic studies of the veteran's lumbosacral spine were 
within normal limits.  The pertinent diagnosis noted was that 
of low back pain syndrome, with an excessive supratentorial 
overlay.  

A private orthopedic examination conducted in early May 1989 
noted that the veteran had findings consistent with "severe" 
injury to the veteran's cervical and lumbar spine.  

In a statement dated in January 1990, a VA physician wrote 
that he had reviewed the veteran's records that showed that, 
on April 16, 1977, he had been involved in a motor vehicle 
accident, after which he experienced pain in his neck, 
shoulder and right leg and foot.  The veteran was eventually 
admitted to a VA medical facility, where, on August 22, 1979, 
he underwent a myelogram of the total spine.  There were no 
indications at the time of that myelogram that a nerve root 
had been injured.  Reportedly, there were no complaints of 
pain during the course of the procedure or complaints of leg 
pain following the procedure.  The veteran did complain of a 
post myelogram headache, which was noted in his chart.  On 
August 23, 1979, the veteran's myelogram was read as normal.  

The VA physician noted that, on August 24th, the veteran 
suggested that his headache had improved significantly with 
bed rest.  There was no mention in either the nurses' or the 
physicians' notes of the veteran suffering from left leg 
pain.  The veteran was next seen at a VA medical facility on 
August 28, 1979 when he complained of having pain in his left 
leg.  At that time, it was noted that he had a decreased 
reflex in his left knee, with an otherwise normal 
examination.  

The veteran was subsequently seen on several other occasions 
at a VA medical facility, where he was carefully reevaluated 
in December 1988.  At that time, independent of neurosurgery, 
the orthopedic service evaluated the veteran who complained 
of having weakness in his legs, but no pain.  According to 
orthopedic service, the veteran presented with a "laissez-
faire" attitude.  

The VA doctor noted that, on October 3, 1989, the veteran was 
admitted for rehabilitation.  At that time, his complaints 
consisted of chronic neck pain of several years duration, as 
well as chronic low back pain, with a 6-month history of 
tingling in both lower extremities.  An electromyogram 
conducted at that time was entirely within normal limits, as 
was a neurologic examination.  

In the opinion of the VA physician who had review the 
veteran's records, there was "no evidence whatsoever" that 
the veteran had incurred damage to his sciatic nerve as a 
result of the aforementioned myelogram.  

A computerized axial tomography (CAT) of the veteran's 
lumbosacral spine conducted by VA in January 1991 showed only 
minimal central posterior disc bulging at the level of the 
4th and 5th lumbar vertebrae and the 5th lumbar vertebra and 
1st sacral segment, with no evidence of disc herniation.  
There was a fragmented fracture of the left-sided lamina 
suggestive of left-sided spondylolysis at the level of the 
5th lumbar vertebra, but with no evidence of 
spondylolisthesis.  Mild degenerative facet joints were 
noted, accompanied by periarticular spurring, and a 
nonspecific focal ossification or calcification at the 
anterior aspect of the most distal tip of the cauda equina.  

During the course of his hearing at the RO in February 1991, 
the veteran testified that, at the conclusion of his 
myelogram in August 1979, he had experienced "excruciating 
pain" in his back, radiating into his right buttock, thigh, 
and right leg.  See Transcript, p. 3.  When questioned as to 
whether he had injured his lower back at the time of his 1977 
motor vehicle accident, the veteran testified that he had 
not.  According to the veteran, he had experienced "no 
problems" with his back until after his myelogram in August 
1979.  See Transcript, p. 5.  

At the hearing, regarding the dye administered at the time of 
his myelogram in August 1979, the veteran testified that he 
was "allergic" to that dye, with the result that, following 
his myelogram, he experienced considerable gastrointestinal 
distress.  See Transcript, pp. 7-8.  

During the course of a VA orthopedic examination in early 
August 1999, the veteran made no mention of having had any 
low back problem.  


Analysis

The veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for additional 
disability in the form of low back manifestations of 
"sciatica" and an adverse reaction to dye, claimed to have 
been the result of a VA myelogram administered in August 
1979.  Specifically, it is contended that, on August 22, 
1979, after the veteran underwent a myelogram, he experienced 
sciatica and an adverse reaction to dye.  The veteran has 
also reported experiencing gastrointestinal manifestations 
after having the myelogram.  

In that regard, the Board notes that, in Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the United States Court of 
Appeals for Veterans Claims (Court) invalidated 38 C.F.R. 
§ 3.358(c)(3), a portion of the regulation utilized in 
deciding claims under 38 U.S.C.A. § 1151.  

The Gardner decision was subsequently affirmed by the United 
States Court of Appeals for the Federal Circuit in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993).  That decision was 
likewise appealed, and in December 1994, the United States 
Supreme Court (Supreme Court) affirmed the lower courts' 
decisions in Brown v. Gardner, 115 S. Ct. 552 (1994).  

Thereafter, the Secretary of the Department of Veterans 
Affairs sought an opinion from the Attorney General of the 
United States as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  The requested 
opinion was received from the Department of Justice's Office 
of Legal Counsel on January 20, 1995.  On March 16, 1995, 
amended VA regulations were published to conform with the 
Supreme Court's decision.  

All claims for benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 filed before October 1, 1997 must be 
adjudicated under the provisions of § 1151 as they existed 
prior to that date.  VAOPGCPREC 40-97 (December 31, 1997).  
Inasmuch as the veteran's claim was received in October 1989, 
the Board will proceed with adjudication of the veteran's 
claim on that basis.  

This interpretation is clearly in the veteran's favor, 
inasmuch as, for claims filed on or after October 1, 1997, 
there must be demonstrated not only "additional 
disability," but also "carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault" on the part of VA medical personnel.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that, where any veteran shall have suffered 
an injury, or an aggravation of an injury, as a result of 
hospitalization, or medical or surgical treatment not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if disability, aggravation or death were service 
connected.  

The Supreme Court has found that the statutory language of 
38 U.S.C.A. § 1151 simply requires a causal connection 
between the claimed injury and any demonstrated resulting 
disability.  

38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such injury or disease, or an aggravation of an existing 
disease or injury, and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that 
"[c]ompensation will not be payable...for the continuance or 
natural progress of disease or injuries."  

38 C.F.R. § 3.358(c)(3) provides that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358.

The provisions of 38 C.F.R. § 3.358(c)(3) preclude 
compensation where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or 
(2) is merely coincidental with the injury or aggravation 
thereof, from VA hospitalization or medical or surgical 
treatment, or (3) is the continuance or natural progress of 
disease or injuries for which VA hospitalization or medical 
or surgical treatment was authorized, or (4) is a certain or 
near certain result of VA hospitalization or medical or 
surgical treatment.  

Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.  

In the present case, the clinical records are to the effect 
that, in April 1977, more than two years prior to the 
myelogram in question, the veteran was involved in a rather 
serious motor vehicle accident, at which time he was thrown 
from the truck he was driving.  At that time, the veteran 
sustained injuries not only to his cervical spine and 
shoulder, but also to his back.  In point of fact, on 
numerous occasions subsequent to the aforementioned motor 
vehicle accident, the veteran reiterated his history of back 
injury at that time.  During the course of the personal 
hearing in February 1991, the veteran testified that he had 
sustained no injury and suffered "no problems" with his back 
until after his August 1979 myelogram, but the evidence of 
record is clearly to the contrary.  

The veteran has reported that, just prior to the completion 
of his August 1979 myelogram, he experienced "excruciating 
pain" in his back, radiating into his right buttock, thigh, 
and leg.  However, a review of hospital records clearly 
indicates that the procedure in question was well tolerated 
and proceeded without complications.  

The sole "complication" noted was that of a post myelogram 
headache, that responded well to conservative treatment.  At 
no time was it indicated that, just prior to or immediately 
following the veteran's myelogram, he experienced the 
"excruciating pain" which he later reported.  

The veteran contends that, at the time of his August 1979 
myelogram, he was administered an "IVP" dye, to which he had 
an allergic reaction, apparently resulting in "nausea and 
vomiting."  However, at present, it is unclear whether the 
veteran was "allergic" to the specific dye utilized at the 
time of his August 1979 myelogram.  

This is particularly the case given that all reports of 
allergic reactions to such dye have been the result of 
history provided by the veteran, and uncorroborated by 
objective medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

At present, there is no medical evidence that, as a result of 
the administration of any dye, the veteran suffered untoward 
gastrointestinal manifestation or related disability.  In 
point of fact, the clinical records chronicling the veteran's 
post myelogram recovery make no mention whatsoever of 
gastrointestinal symptomatology.  

The Board notes that, in a statement of January 1990, a VA 
physician who had carefully reviewed the veteran's medical 
records, including those encompassing his 1979 myelogram, 
concluded that, at the time of the veteran's August 1979 
myelogram, there were no indications that a nerve root had 
been injured.  

More specifically, at the time of the incident in question, 
there were no complaints of pain.  A subsequent 
electromyographic examination conducted in October 1989 was 
entirely within normal limits, as was a neurologic 
examination.  Based on such evidence, the physician concluded 
that there was "no evidence whatsoever" that the veteran had 
incurred damage to his sciatic nerve as a result of his 
August 1979 myelogram.  

The Board concedes that, as of September 1987, there was 
evidence of low back disability, specifically, certain 
degenerative changes in the veteran's lower back.  However, 
in order to warrant entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151, there must 
be evidence not only of "disability," but that the 
"additional disability" resulted from treatment (or the lack 
thereof) by VA medical personnel.  

In the case at hand, it has yet to be demonstrated that the 
veteran's "sciatica" or gastrointestinal complaints are in 
any way the result of his August 1979 myelogram, or 
complications thereof.  

More specifically, it has yet to be demonstrated that the 
veteran has suffered "additional disability," which is to 
say, an adverse reaction to dye or a low back problem 
manifested by sciatica as the result of the August 1979 
myelogram administered by VA medical personnel.  

Accordingly, his claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 must be denied.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as those provisions impact upon the 
adjudication of the veteran's current claim.  

In that regard, in correspondence of April 2001, the RO 
advised the veteran of his rights under that law, and 
specifically, of the VA's duty to inform him of the 
information or evidence necessary to support his claim.  The 
veteran was additionally advised of the VA's "duty to 
assist" him in obtaining such evidence.  

Following a thorough review of the record, the Board is 
satisfied that the VA has met the aforementioned "duty to 
assist" the veteran in the development of all facts pertinent 
to his claim.  This is to say that the VA has made all 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim, including the 
obtaining of a medical opinion.  The veteran has also been 
afforded sufficient opportunity to submit evidence to support 
his claim.  

Under such circumstances, no further assistance to the 
veteran is required in order to comply with the duty to 
assist him mandated by the aforementioned legislation.



ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability due to the 
administration of a myelogram by VA in August 1979 are 
denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

